UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 20, 2016 ADDENTAX GROUP CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 333-206097 35-2521028 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 70 Av. Allal Ben Abdellah, Fes, Morrocco, 3000 (Address of principal executive offices) (Registrant's telephone number, including area code) N/A (Former Name or former address if changed from last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or By-Laws; Change in Fiscal Year. On July 12, 2016, Addentax Group Corp. (“ADDENTAX”), amended its articles of incorporation, which amendment was effectuated by ADDENTAX’s transfer agent on July 20, 2016. The certificate of amendment was filed in order to undertake a two for one forward stock split and increase its authorized shares of common stock, par value $0.001 per share, to 150,000,000 shares. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 3.1 Certificate of Amendment Pursuant to NRS 78.386 and 78.390, effectuating the two for one forward stock split and increasing the authorized shares of common stock of Addentax Group Corp. to 150,000,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. July 21, 2016 Franchise Holdings International, Inc. /S/ Otmane Tajmouati ————— By: Otmane Tajmouati Title: President EXHIBIT
